Case 1:20-cv-00608-KD-MU Document1 Filed 12/23/20 Pageiof4 PagelD#:1

Tn The Uncted S tates Disleict (0 ve
Sou Hheen Disthret of Ble4ama.

Southern 0 LyiSion

PD |g inte ff

Tine J Carson
cw BAIRD Moe DelW- bh-j

 

 

Vs:
Nofend nN ts .
Windy Art ze’ 3
Chistine H, Hart :

| Fkavd , rable

2 Tina ’ Carson
G51 Bait mote St
(No ble, AL ZOU
Case 1:20-cv-00608-KD-MU Document1 Filed 12/23/20 Page 2of4 PagelD#: 2

2, Hand Aeendall LLC
Windy Bit 2eR
Che Shine H. Heer
joy St. Feantis 3+.

Suite god
Ma: le Yl. Fleo2

4), L lle gel rei Shand ling of A pio lawsuit
[het Ty plait, Tax J Caron, Liled
Against 2 Past Employee , LJokd mMakine LLC.
(that pw longeg exst), Who Aefen dont s

indy Bitzee aad Churstine Hakding Matt
Pepys tented Aad ing back +5 June, 2, Zo I,

; er a)
5, CASEY ne Hart ana Windy Bitzee (deterdantd;
| | foe Wvkia Waki ne ON CH

Re Lepented A kwSvu.
* hr L, tna Carson |

gplen Dee. 28) 29% Sead a |
Qu (ges suit B50 SF LIOR MaKERL
had te Li he

; Ledelsl (ov: The lawyers , CHRISTI We
1

CunPenvr
Case 1:20-cv-00608-KD-MU Document1 Filed 12/23/20 Page3of4 PagelD#: 3

Lo HeRt ana Winds Bit zen pucsued hse

Case Ujitbovt Pont Lhom LIRA Mane

PRE SA in tauet Load ntso set “- met nas
roth Unkrowrn peesons that aS pet Lhe,
LJrndg Pyboen and Chéistine Me Hagt <r A
fate fourd Ovt Chovit the suspecte A

PELRN

TL have. yeen Suing (Tha Céirkeon have been
55 4.) chouk Thes mater AGN sy LJ rikhla

Mek We Vat latea elo seat AA no longer
Q. So Jt, Jyuw Carson ,

.

Cad st S ine |

1s Request Benrswek S Gnk FLASONS Avid
Sh £ Pek > WW he Wa S Leal nce rd |) ne
ow 9

Lhe Case Lae Wet! Watne in hick ees
haan tisk handled i" Covet

, rAn #
L del LC ef aN iJ wich LL TF, a CASon A of a
eae wz Ov

ole ty itt Bolu ment$ feo
mn

Loken was Mem ssed.,
Case 1:20-cv-00608-KD-MU Document1 Filed 12/23/20 Page4of4 PagelD#: 4

Grd Lad +9 pepeatedly £ i \e g lavsgurt ASeinst

Loon let Macne. em, Tire Carson, als ak
pepeshing Suk RS BARE and MS fe
7 ntot marti pr ok Sh?

to Give Ong “ Gud to testi ty
devine Under oor%h “ A

do w Aye Case aS jard le L
7 i Cru al Qesviting wre SH 9

pp rauren 4 yy
anne qetled S Lhak Las USE
bro

Lis ent Laid yerkine +
ZS SON ES

ve \ardled Rep

oatend In Court

Preqvest nG eR
(oSS! ble ‘

ine 1 Carer 12/23/20

957 PyAtimoke <t, male (OE 5b
bh TT

QW)- 2D o4cy
of Care Mn

 

 
